Citation Nr: 0815657	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for sinusitis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
maxillary sinusitis and assigned a 10 percent disability 
rating, effective February 3, 1999.  The veteran perfected an 
appeal of the initial disability rating assigned.

In November 2004, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

In December 2004, the Board remanded this issue to the RO for 
further development.

In a May 2005 decision, the Board denied entitlement to an 
initial disability rating in excess of 10 percent for 
sinusitis and also denied entitlement to a compensable 
disability rating for bilateral pes planus.

In September 2007, the United States Court of Appeals for 
Veterans Claims (Court) issued a memorandum decision, which 
vacated and remanded the May 2005 Board decision with regard 
to the issue of entitlement to an initial disability rating 
in excess of 10 percent for sinusitis.

The Board notes that the Court's September 2007 memorandum 
decision affirmed the May 2005 Board decision with regard to 
the issue of entitlement to a compensable disability rating 
for bilateral pes planus.  As a result, this issue is no 
longer on appeal and that portion of the May 2005 Board 
decision remains undisturbed.

The veteran had previously been represented in this matter by 
The American Legion and then by Barbara Scott Girard, Esq.  
However, in December 2007, the veteran appointed Virginia A. 
Girard-Brady, Esq. to be his representative.

In May 2008, the veteran's representative, on the veteran's 
behalf, submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The Board is aware of the recent decision regarding proper 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Board finds, however, that as this case involves 
evaluating an initial rating rather than an increased rating, 
notice in compliance with Vazquez-Flores is not required.

Pursuant to the December 2004 Board remand, the veteran was 
afforded a VA medical examination in February 2005.  Per the 
terms of the remand, the VA examiner was instructed to 
determine the extent of impairment from the veteran's 
service-connected maxillary sinusitis, by performing all 
indicated studies and setting forth all findings in detail.  
Specifically, the VA examiner was requested to identify the 
following: (1) yearly frequency of any incapacitating 
episodes (i.e., an episode requiring bed rest and treatment 
by a physician) of sinusitis requiring four to six weeks of 
antibiotic treatment; (2) yearly frequency of any non-
incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting; and (3) 
whether any of the following are associated with the 
veteran's service-connected sinusitis: chronic osteomyelitis, 
headaches, pain, tenderness of affected sinus, purulent 
discharge or crusting.

Despite the Board's remand instructions, the February 2005 VA 
examiner failed to quantify the precise number of non-
incapacitating episodes of sinusitis.  See VA Medical 
Examination Report, February 2005.  In its September 2007 
memorandum decision, the Court emphasized that, because the 
Diagnostic Code under which the veteran is rated for 
sinusitis requires a precise measurement of the frequency of 
his sinusitis episodes, the February 2005 VA examiner's 
report does not contain sufficient detail for rating 
purposes.  See id.; see also VA Medical Examination Report, 
February 2005; see also 38 C.F.R. § 4.97, Diagnostic Code 
6513.

The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Another remand is therefore 
necessary to ensure proper compliance with the Board's 
December 2004 remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected 
maxillary sinusitis.  All indicated 
studies should be performed and the 
examiner is to set forth all findings 
in detail.

The examiner is requested to identify 
the yearly frequency of any 
incapacitating episodes (i.e., an 
episode requiring bed rest and 
treatment by a physician) of sinusitis 
requiring four to six weeks of 
antibiotic treatment.  The examiner 
should also identify the yearly 
frequency of any non-incapacitating 
episodes of sinusitis characterized by 
headaches, pain, and purulent discharge 
or crusting.  The examiner should 
additionally indicate whether any of 
the following are associated with the 
veteran's service-connected sinusitis: 
chronic osteomyelitis, headaches, pain, 
tenderness of affected sinus, purulent 
discharge or crusting.

2.  To help avoid future remand, VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



